Madsen, C.J.
¶32 (dissenting) — I agree with the majority that schools have a “duty to protect their students from the foreseeable risk of harm the students may inflict on each other.” Majority at 430. However, the majority extends this duty to protect students from harms inflicted when students are not in a school’s custody. This expands the scope of a school district’s duty further than our case law warrants and exposes school districts to liability for events over which they have no control. Because I would hold that school districts do not owe a duty to protect students who *440are not in their custody from the criminal conduct of other students occurring off school premises, and because I would hold that even if a duty were breached, it was not the proximate cause of N.L.’s harm, I respectfully dissent.
Duty
¶33 The majority holds that “districts have a duty of reasonable care toward the students in their care to protect them from foreseeable dangers that could result from the breach of the district’s duty.” Id. at 435. The holding and iteration of a school district’s duty is, on the surface, nothing new. However, by separating the alleged breach from the injury, which here occurred a day later after a series of attenuated events over which the school had no control, and in another student’s home, the duty the majority actually establishes is that school districts now owe their students a duty to protect them from harm at all times, regardless of location and custody. The majority reasons that because there is not “a per se rule that a district has a duty to students who are in its custody only when an injury caused by its negligence occurs,” id. at 433, a district’s duty may extend to students’ off-campus conduct, even criminal conduct occurring in the home. However, this court’s prior case law does place limits on a school district’s duty—it is to protect students under its care, custody, and supervision from foreseeable harms.
¶34 In McLeod v. Grant County School District No. 128, this court held that “ ‘a duty is imposed by law on the school district to take certain precautions to protect the pupils in its custody from dangers reasonably to be anticipated.’ ” 42 Wn.2d 316, 320, 255 P.2d 360 (1953) (emphasis added) (quoting Briscoe v. Sch. Dist. No. 123, 32 Wn.2d 353, 362, 201 P.2d 697 (1949)). The foundation for McLeod was Restatement (Second) of Torts § 320 (Am. Law Inst. 1979). Under § 320, a school district must prevent one student from harming another if the district “(a) knows or has *441reason to know that [it] has the ability to control the conduct of third persons, and (b) knows or should know of the necessity and opportunity for exercising such control.” McLeod, 42 Wn.2d at 320 (emphasis added) (quoting Restatement § 320). The Bethel School District could control Nicholas Clark’s conduct only if he were in the district’s custody. A school district has neither the ability nor the opportunity to control students in their own homes. As the trial judge pointed out, “[A] teacher, an administrator, a coach is not in the role of a CCO, a community corrections officer.” Verbatim Tr. of Proceedings at 18.
¶35 Later decisions of this court emphasize that custody is a necessary element of the special relationship giving rise to a duty. In Coates v. Tacoma School District No. 10, we held that a school district could not be held liable for injuries that occurred off campus, outside of school hours, and not related to any school-sponsored activity. 55 Wn.2d 392, 396-97, 347 P.2d 1093 (1960). Specifically, we reasoned:
[T]ranscending these differences [between Coates and McLeod] is the insistence in the McLeod case that the injured child was compelled to attend school and that she was in the protective custody of the school district while on the school premises for that purpose; whereas, here, the time and place of the plaintiff’s injury would normally suggest that the responsibility for adequate supervision . . . was with the parents and the institution known as the home.
Id. at 397.
¶36 In Carabba v. Anacortes School District No. 103, we extended the duty to extracurricular, off-campus, school-sponsored events. 72 Wn.2d 939, 956-57, 435 P.2d 936 (1967). However, we did not eliminate the element of custody from the duty owed to students. Id. at 955 (“The duty owed by a school district to its pupils . . . [is] ‘[t]o anticipate reasonably foreseeable dangers and to take precautions protecting the children in its custody from such dangers.’ ” (emphasis added) (quoting Tardiff v. Shoreline Sch. Dist., 68 Wn.2d 164, 170, 411 P.2d 889 (1966))); see also *442Wagenblast v. Odessa Sch. Dist. No. 105-157-166J, 110 Wn.2d 845, 856, 758 P.2d 968 (1988) (“school district owes a duty to its students to employ ordinary care and to anticipate reasonably foreseeable dangers so as to take precautions for protecting children in its custody from such dangers”).
¶37 Taken together, these cases stand for the general rule that in order for a school district to owe a duty to its students, the harm must be foreseeable, and it must be in a custodial context. Later Court of Appeals cases bear this out. In Scott v. Blanchet High School, plaintiffs brought suit against the high school for injuries arising out of a sexual relationship between their daughter and a teacher at Blanchet High School. 50 Wn. App. 37, 38, 747 P.2d 1124 (1987). The relationship took place entirely off school grounds, outside of school hours, not during any school-sponsored activity, and without the knowledge or consent of the school. Id. at 41-42. Plaintiffs argued that the breach— failure to take adequate precautions, failure to monitor teachers, and failure to have a written policy in place forbidding student-teacher relationships—occurred while the student was in school custody and therefore “locate the tort within the scope of [the school’s] authority.” Id. at 45. The court rejected this argument and held the school did not owe the student a duty, finding that “the responsibility for supervision at the time of the alleged activities had shifted away from the school” and, further, that “the proximity between the breach of duty complained of and the alleged injury is so remote that it raises the possibility of finding proximate cause absent as a matter of law.” Id. The court went on to identify the danger of expanding a school district’s liability—which the majority does here—stating that “[b]y [plaintiffs’ logic, a school which failed to monitor student relationships and provide adequate sex education would also be liable for teen pregnancies, regardless of the circumstances, because teen pregnancies are ‘within a general field of danger which should have been anticipated.’ ” Id. (quoting McLeod, 42 Wn.2d at 321).
*443¶38 In J.N. v. Bellingham School District No. 501, a first-grade student alleging he had been sexually assaulted by a fourth-grade student in the school bathroom brought an action against the school district. 74 Wn. App. 49, 54, 871 P.2d 1106 (1994). Outlining the school district’s duty, the court stated that “when a pupil attends a school, he or she is subject to the rules and discipline of the school, and the protective custody of the teachers is substituted for that of the parent.” Id. at 56-57. There, the injury occurred while the student was in school custody and, given the history of aggressive and disruptive behavior of the assailant, the court concluded that the harm “fell within the general ambit of hazards which should have been anticipated by the District.” Id. at 60.
¶39 Applying these cases, I can conclude only that if a student is a registered sex offender, a school district’s duty is to protect its students from being sexually assaulted by the registered sex offender during school or school-sponsored activities. Given Clark’s history of sexual assault, had he assaulted N.L. while she was in school custody, the school district would most certainly have owed N.L. a duty to protect her. But a school district’s specific duty is to protect the children in its custody from harm; it is not to protect children in their homes or in the home of another student from harm. To hold otherwise would be to expand a school district’s liability beyond reason.
¶40 The majority says that courts across the nation are divided, majority at 434, but most courts have held there is no duty if the injury occurs off campus and not during a school-related event. The majority relies on Hoyem v. Manhattan Beach City School District, 22 Cal. 3d 508, 513, 585 P.2d 851, 150 Cal. Rptr. 1 (1978), in which the California Supreme Court held that a school district may be held liable if the breach of an on-campus duty proximately caused an off-campus injury, but there a 10-year-old boy left campus *444during class and was subsequently struck by a motorcycle.5 The majority also relies on Eisel v. Board of Education, 324 Md. 376, 597 A.2d 447, 452-53 (1991), which held a school board could have a duty to prevent an off-campus, non-school-related suicide. In Eisel, the student who committed suicide made her intent known to friends, which was then relayed to a school counselor. Id. at 449-50. The duty of a school counselor with direct evidence of a student’s intent to commit suicide is far different from the duty advocated by the majority in this case. On the other hand, in addition to our own precedent, courts in Louisiana, Florida, New York, Kansas, and Idaho have held a school district does not owe an injured student a duty when that student is off campus.6 The weight of authority does not support the majority here.
*445¶41 I also agree with the petitioner that the proximity between the duty breached and the alleged injury is too remote and therefore was not reasonably foreseeable. The breach alleged is that Bethel School District did not have a sex offender policy in place, and if it had, N.L. and Clark would never have met. Had Clark never met N.L., then they would not have texted and planned to leave campus and have lunch and Clark would not have taken N.L. to his home and would not have raped her. This is very similar to the argument rejected by the Court of Appeals in Scott. The majority attempts to answer petitioner’s argument—that the harm was not foreseeable because N.L.’s injury was the result of Clark’s criminal conduct after N.L. skipped track practice—by isolating each element and concluding that each, on its own, is not dispositive.7 See majority at 435-36. *446Each fact in isolation may not be enough to make the injury “so highly extraordinary or improbable as to be wholly beyond the range of expectability.” McLeod, 42 Wn.2d at 323. However, taken together, a school district cannot be expected to foresee that merely allowing two students to meet would lead to an injury to a student who left campus, went to the home of another student, and was injured by that student’s criminal conduct.
¶42 The implications of the majority’s decision are far reaching. If N.L. were Clark’s classmate, the school could not prevent her from being introduced to Clark by a mutual friend, from exchanging text messages and phone calls with Clark, or from skipping practice and going to his house, but could still be held liable for a sexual assault. Taken to its logical conclusion, if a school has notice of a student’s violent tendencies, under the majority’s view, it could be found liable for an off-campus, non-school-related assault. If a school district is aware of a student’s emotional or behavioral disorder,8 it would be potentially liable for a student’s harmful actions off campus, even at a student’s own home. The majority’s decision will make school districts the insurers of troubled students’ off-campus conduct.
¶43 The majority’s decision also imposes an unworkable burden on school districts in the context of a sex offender. Registered sex offenders have a constitutional right to attend school. Wash. Const. art. IX, § 1; Wash. State Office of *447Superintendent of Pub. Instruction (OSPI), School Safety Center, Juvenile Sex Offenders in Schools, http://www.k12.wa.us/Safetycenter/Offenders/default.aspx [https://perma.cc/D77S-YLKJ] (“Juvenile sex offenders in Washington have a continued right to a public education after their conviction, and many return to public schools after periods of confinement.”). Indeed, their attendance is mandatory. RCW 28A.225.010. Registered sex offender students also have a right to privacy. O’Hartigan v. Dep’t of Pers., 118 Wn.2d 111, 117, 821 P.2d 44 (1991) (recognizing “the right to nondisclosure of intimate personal information, or confidentiality” (citing Whalen v. Roe, 429 U.S. 589, 599-600, 97 S. Ct. 869, 51 L. Ed. 2d 64 (1977))); see also RCW 9A.44.130; RCW 4.24.550.9 This limits what steps a school district may take in order to meet the expanded duty the majority creates. By expanding the duty to noncustodial situations, the majority essentially forces a school district to choose between protecting itself from liability and infringing on its students’ constitutional and statutory rights.
¶44 Schools in Washington are required to educate all students, including registered sex offenders and students with criminal records or behavioral issues. To make a school district liable for a student’s criminal off-campus conduct based on the student’s enrollment at school and the dis*448trict’s knowledge of a student’s behavioral issues creates an overreaching and unworkable responsibility on school districts statewide. Because the injury did not occur on school property or during the course of any school-related activity, was the result of criminal conduct, and occurred after both N.L. and Clark voluntarily left school together, I would hold that the school district did not owe a duty of care to N.L. as a matter of law.
Proximate Cause
¶45 The absence of a duty owed is enough to affirm the trial court; however, I would also hold that proximate cause is absent. Proximate cause is composed of both “cause in fact” and “legal causation.” Hertog v. City of Seattle, 138 Wn.2d 265, 282-83, 979 P.2d 400 (1999). The majority states that cause in fact “is normally a question for the jury,” majority at 437, and that N.L. has produced sufficient evidence of cause in fact to allow a jury to decide. Id. at 439. Normally it is a question for the jury, but “if reasonable minds could not differ, these factual questions may be determined as a matter of law.” Hertog, 138 Wn.2d at 275. “ ‘[Clause in fact[ ] exists when the act of the defendant is a necessary antecedent of the consequences for which recovery is sought.’ ” Coates, 55 Wn.2d at 398 (quoting Eckerson v. Ford’s Prairie Sch. Dist. No. 11, 3 Wn.2d 475, 482, 101 P.2d 345 (1940)). Here, Clark and N.L. were introduced by a mutual friend. The meeting took “just took a couple seconds.” Clerk’s Papers at 52. The alleged breach is that if Bethel School District had had a better policy in place for Clark, or if more teachers and coaches had known about his status as a sex offender, this meeting would have been prevented. But the school did not introduce them; a mutual friend did. This same mutual friend gave Clark’s phone number to N.L., and N.L. and Clark subsequently exchanged phone calls and text messages. In these communications, Clark asked N.L. if she wanted to go to lunch with him. They both skipped track practice the next day and left *449school together. It was at this point that Clark took N.L. to his home and sexually assaulted her. The breach alleged, therefore, is not that the district did not have a policy in place, but rather that the school allowed a registered sex offender to meet another student. Even if the school district had a policy, and even if it implemented a plan that directed Clark to stay away from younger female students, and we had the same facts presented here, it could not have prevented Clark and N.L. being introduced by a mutual friend. The alleged breach—allowing a registered sex offender to meet and interact with classmates—cannot be prevented short of isolating registered sex offenders from their classmates because of their status or notifying students and their parents of its students’ sex offender statuses. A school district could not accomplish this without infringing on a student’s constitutional rights.
¶46 Additionally, even a robust policy could not have prevented the injurious conduct, which was not the fact that N.L. and Clark met; rather, the injury was a rape that occurred at a later time in a private home outside the school’s supervision. These are independent intervening acts that interrupted the chain of causation. To say that the exact sequence of the events leading to the harm need not be foreseeable does not change this. I cannot say that but for the school district’s alleged negligence, N.L. would not have been assaulted.
¶47 I would also hold that, as a matter of law, there is no legal causation.10 “The focus in legal causation analysis is on ‘whether, as a matter of policy, the connection between the ultimate result and the act of the defendant is too remote or insubstantial to impose liability.’ ” Tyner v. Dep’t of Soc. & Health Servs., 141 Wn.2d 68, 82, 1 P.3d 1148 (2000) (quoting Schooley v. Pinch’s Deli Mkt., Inc., 134 Wn.2d 468, *450478-79, 951 P.2d 749 (1998)). We do so because “a negligent act should have some end to its legal consequences.” Hunsley v. Giard, 87 Wn.2d 424, 435, 553 P.2d 1096 (1976). Because “analyses of duty and proximate cause often overlap and are always subject to policy considerations,” the arguments regarding foreseeability and policy considerations set forth in the duty analysis apply equally here. Travis v. Bohannon, 128 Wn. App. 231, 242, 115 P.3d 342 (2005) (citing Hartley v. State, 103 Wn.2d 768, 779, 698 P.2d 77 (1985)). Additionally, we do not have a “ ‘direct unbroken sequence’ ” of events. Kim v. Budget Rent A Car Sys., Inc., 143 Wn.2d 190, 203, 15 P.3d 1283 (2001) (quoting Hertog, 138 Wn.2d at 282). This case is most similar to Scott, in which “the responsibility for supervision at the time of the alleged activities had shifted away from the school.” 50 Wn. App. at 45 (emphasis added). To allow causation to run from a school district’s alleged on-campus breach of duty— essentially allowing a mutual friend to introduce two students—to an injury that occurred the following day, off campus, and at a private residence, would create open-ended liability and impose an “enormous burden . . . [on] school districts.” Stoddart v. Pocatello Sch. Dist. #25, 149 Idaho 679, 239 P.3d 784, 791 (2010).11 Therefore, I would hold that the injury in this case was too attenuated as a matter of law.
¶48 Because a school district does not owe a duty of care to students who are injured by the criminal conduct of other students while not in the custody of the school district, and because the plaintiff has failed to establish proximate cause *451as a matter of law, I would affirm the trial court. Accordingly, I respectfully dissent.
Johnson, Owens, and Gordon McCloud, JJ., concur with Madsen, C.J.

 Although I would have decided Hoyem differently, the facts of Hoyem are notably different from the ones here. In Hoyem, the plaintiff was 10 years old and should have been in class. Here, the student was 14 and chose not to attend an extracurricular activity. The breach alleged in Hoyem, letting a student leave school when he should be in class, is far more feasibly avoided than the one alleged here, which is, in essence, allowing a registered sex offender to meet another student.


 See, e.g., Coates, 55 Wn.2d at 396-97; Scott, 50 Wn. App. at 38; S.J. v. Lafayette Par. Sch. Bd., 2009-2195 (La. 7/6/10), 41 So. 3d 1119, 1126 (in finding no liability when a student was sexually attacked off school grounds, while walking home from school, the court stated that “the school board is not the insurer of the safety of the children, and constant supervision of all students is neither possible nor required’’); Hayes v. Sheraton Operating Corp., 2014-0675 (La. App. 4 Cir. 12/10/14), 156 So. 3d 1193, 1198 (in holding a charter school not liable for the rape of a student at an off-campus party hosted at a hotel by a classmate’s mother, the court stated that “it is well established that a school board’s duty of reasonable supervision is limited to instances where the student is in its custody or control’’); B.L. v. Caddo Par. Sch. Bd., 46,557 (La. App. 2 Cir. 9/21/11), 73 So. 3d 458, 460-61 (holding that even if the school were aware of the attacking student’s history of behavioral problems, the school’s duty of care ended when the students left the school premises); Cavalier v. Ward, 97-1927 (La. App. 1 Cir. 09/25/11), 723 So. 2d 480, 484 (“The liability of the school board and its employees for injuries to students exists only when the school board has actual custody of the students entrusted to their care.’’); Kazanjian v. Sch. Bd., 967 So. 2d 259, 264 (Fla. Dist. Ct. App. 2007) (holding that a school district was not liable for the death of a student who left school without authorization and was killed in a motor vehicle accident); Matallana v. Sch. Bd., 838 So. 2d 1191, 1192 (Fla. Dist. Ct. App. 2003) (holding that the school had no duty to supervise at the time of an incident that occurred off school premises and was unrelated to any school activities); Concepcion v. Archdiocese of Miami, 693 So. 2d 1103, 1103-04 (Fla. Dist. Ct. App. 1997) (holding that a school owes no “duty of supervision to students during non-school hours when the students are not on the school’s premises and not otherwise involved in *445school related or sponsored activities”); Pratt v. Robinson, 39 N.Y.2d 554, 349 N.E.2d 849, 852, 384 N.Y.S.2d 749 (1976) (“The duty owed by a school to its students .. . stems from the fact of its physical custody over them.. .. The school’s duty is thus coextensive with and concomitant to its physical custody of and control over the child. When that custody ceases because the child has passed out of the orbit of its authority in such a way that the parent is perfectly free to reassume control over the child’s protection, the school’s custodial duty also ceases.”); Davis v. Marzo, 55 A.D.3d 1404, 1404-05, 865 N.Y.S.2d 440 (2008) (“It is well established that a student who leaves school grounds is not entitled to protection of the school district, and that is the case herein.” (citations omitted) (citing Chalen v. Glen Cove Sch. Dist., 29 A.D.3d 508, 509, 814 N.Y.S.2d 254 (2006); Youngs v. Bay Shore Union Free Sch. Dist., 258 A.D.2d 580, 580, 686 N.Y.S.2d 444 (1999))); Palella v. Ulmer, 518 N.Y.S.2d 91, 93, 136 Misc. 2d 34 (1987) (“The court has found no precedent for the proposition that a school district is responsible for an injury to a student which occurs off school grounds except where such student was involved in a school sponsored or supervised off-campus activity.”); Glaser v. Emporia Unified Sch. Dist. No. 253, 271 Kan. 178, 21 P.3d 573, 581 (2001) (finding no student-school district duty existed when “the injury occurred off school premises and at a time when the student was not on school property or in school custody”); Honeycutt v. City of Wichita, 251 Kan. 451, 836 P.2d 1128, 1140 (1992) (“ ‘[a] school district is under no duty to supervise, or provide for the protection of its pupils, on their way home, unless it has undertaken to provide transportation for them’ ” (alteration in original) (quoting Kerwin v. County of San Mateo, 176 Cal. App. 2d 304, 307, 1 Cal. Rptr. 437 (1959))); Stoddart v. Pocatello Sch. Dist. #25, 149 Idaho 679, 239 P.3d 784, 790-91 (2010) (declining to extend a school district’s duty to require it “take reasonable steps to prevent a violent criminal act against a student by a fellow student away from school grounds and not in connection with a school-sponsored activity”).


 For example, the majority seemingly characterizes McLeod to stand for the proposition that because the court rejected the district’s argument that student-on-student rape was not foreseeable, then student-on-student rape is always *446foreseeable. Majority at 435-36. However, McLeod held student-on-student rape is foreseeable if there is an area on campus that, if left unsupervised, would give rise to acts of indecency, such as rape.


 “Based on criteria from DSM-IV [Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000)], 15 to 20% of the entire student population is said to have a clinically significant emotional and/or behavioral disorder at any one time.’’ Larry Matsuda, Seattle Univ., Teaching Students with Severe Emotional and Behavioral Disorder: Best Practices Guide to Intervention 1 (2005), http://www.k12.wa.us/SpecialEd/Families/pubdocs/bestpractices.pdf [https://perma.cc/FU2J-8A7E], The definition of an “emotional and behavioral disorder’’ used in the Individuals with Disabilities Education Act is less inclusive, but would account for 2 percent of the student population. Id. at 2. “Students included within this 2% are primarily those students who have trouble following directions, are oppositional, and who become aggressive toward others.’’ Id.


 The OSPI’s “Model Policy No. 3144’’ addresses the privacy rights of registered sex offender students.
Confidentiality
The principal and school staff will maintain confidentiality regarding these students, the same as all students in the school. Any written information or records received by a principal as a result of a notification are confidential and may not be further disseminated except as provided in state or federal law.



Inquiries by the Public
Inquiries by the public at large (including parents and students), regarding students required to register as a sex or kidnapping offender are to be referred directly to local law enforcement. Law enforcement agencies receive relevant information about the release of sex and kidnapping offenders into communities and decide when such information needs to be released to the public.
OSPI, Release of Information Concerning Student Sexual and Kidnapping Offenders 2 (2006), http://www.kl2.wa.us/Safetycenter/Offenders/pubdocs/ModelPolicyOffend ers.pdf [https://perma.cc/P4M9-8U6E].


 The majority’s legal causation analysis rests on the fact that given the background of the community protection act and the principles set down in McLeod, they cannot say as a matter of law that the school district’s negligence was not a legal cause of N.L.’s injury. Had the injury occurred while N.L. was in the custody of the school, I would agree.


 The majority cites to this case for the proposition that “ ‘[a] school district may owe a duty to its students, despite the fact that injury occurred off of school grounds and outside of school hours.’ ” Majority at 434-35 (quoting Stoddart, 239 P.3d at 789). While the Idaho Supreme Court did say this, it declined to extend the scope of a school district’s general duty “to require that a school district take reasonable steps to prevent a violent criminal act against a student by a fellow student away from school grounds and not in connection with a school-sponsored activity.’’ Stoddart, 239 P.3d at 790-91.